Citation Nr: 0334631	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-06-657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for keloid scars 
on the left hand and wrist (dorsal area) and upper left arm 
(deltoid area), currently evaluated together as ten (10) 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fourth metacarpal fracture of the left hand, currently 
evaluated as ten (10) percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps. 
from February 1996 to February 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in December 2001, wherein (1) an increased evaluation 
for keloid scars on the left upper arm (deltoid area) and 
left hand and wrist (dorsal area), currently evaluated 
together under one rating as 10 percent disabling, was 
denied; and (2) an evaluation of the residuals of a fourth 
metacarpal fracture of the left hand, currently evaluated as 
10 percent disabling, was proposed to be reduced to a 
noncompensable (zero) rating.  This appeal ensued.  The 
veteran seeks separate, increased ratings for each scar, with 
an additional 10 percent evaluation for the left hand scar 
due to the disfigurement of the hand, as well as an increased 
rating for the metacarpal fracture residuals.    


REMAND
In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  The VCAA redefined the 
obligations of VA with respect to the duty to assist 
claimants in obtaining evidence to support their claims, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the instant case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has interpreted the VCAA to mean that 
claimants must be given VCAA notifications as part of the due 
process accorded to claimants.  A valid VCAA notification 
would include a discussion of VCAA provisions, a specific 
discussion of what VA would do to assist claimants, including 
notification of what evidence the VA would obtain on the 
claimants' behalf, and what the claimants must provide to 
substantiate their claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
The Board further notes that, recently, the United States 
Court of Appeals for the Federal Circuit issued a decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7010 (Fed. Cir. Sept. 22, 
2003), holding that a provision in 38 C.F.R. § 3.159(b)(1) 
that required a response to a VCAA notification in less than 
the statutory one-year period was invalid.  Thus, in light of 
Paralyzed Veterans of America, neither the RO nor the Board 
can render a decision on the merits of a claim before a full 
one-year period has passed after a valid VCAA notification, 
unless the veteran waives his right to that statutory period.   

The Board has reviewed all of the evidence and information in 
the record to date, and finds that the VA has failed to 
comply with VCAA requirements.  Here, the rating decision 
giving rise to this appeal was issued in December 2001, with 
no prior VCAA notification.  In fact, nothing in the record 
discusses VCAA, with the exception of the Statement of the 
Case (SOC), issued at the end of April 2002.  The SOC merely 
provided, verbatim, 38 C.F.R. § 3.159, the regulation 
concerning VA assistance of claimants then in effect, without 
explanation of the respective responsibilities of VA and the 
veteran on evidentiary development.  The Board also notes 
that there is no evidence of a waiver of VCAA rights by the 
veteran or his representative.  
            
In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded full due process due to 
him, and to ensure that VA has assisted the veteran in 
substantiating his claim consistent with VCAA.  The case is 
REMANDED to the RO for the following:

1.  The RO is to advise the veteran and 
his representative, by means of a letter, 
as to the veteran's and VA's obligations 
under the VCAA, to include, but not 
necessarily limited to:

	a) VA's duty to notify the veteran;

	b) VA's duty to assist the veteran, 
to include what VA will accomplish and 
what he must do to assist in the 
development of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if the 
veteran has any questions.

2.  In the VCAA notification directed 
above, the RO is to advise the veteran 
and his representative of the option to 
affirmatively waive the right to a full 
one-year period from the date of the VCAA 
notification to further substantiate the 
claim.  Any waiver obtained by the RO 
should be in writing, and be documented 
in the veteran's claim folder.  The 
veteran must be informed that any waiver 
in this regard is strictly optional.  

3.  After any action or actions required 
by the submittal of information or 
evidence by the veteran in response to 
the directives above, or expiration of 
the appropriate time for the veteran to 
furnish any such information or evidence, 
or after the veteran executes a waiver of 
the full one-year period to substantiate 
his claim following the VCAA 
notification, the RO should review all 
evidence associated with the claim folder 
subsequent to April 2002, when the 
Statement of the Case (SOC) was issued.  
If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental SOC and with an appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purpose of this REMAND is to ensure that 
due process has been afforded to the veteran.  No inferences 
as to the ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


